Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2019 was considered by the examiner.

Claim Objections
Claims 16-24 objected to because of the following informalities:  
Claims 16 recites “The method according to claim 15 wherein…” This claim is missing a comma. For the purpose of examination, Examiner interprets the limitations to read as “The method according to claim 15, wherein…” A similar problem exists in claims 17-24.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the term "about," which is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, Examiner interprets the claim to read as “wherein the predefined angle of the potential trajectory to the surface of the anatomical structure is in the range of “

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 15 and 25-27 describe the abstract idea acquiring data, determining an operational entry point, and preparing a presentation. Specifically, claims 15 and 25-27 recite:
”acquiring patient image data describing at least one image of an anatomical structure of a patient; 
acquiring atlas data describing a model of the anatomical structure; 
determining mapping data describing a mapping of the patient image data to the atlas data; 
acquiring spatial relationship data which describes a predetermined spatial relationship between at least one potential trajectory for placing the external ventricle drainage in the anatomical structure and a surface of the anatomical structure; 
determining entry point data which describes the position of an entry point of the external ventricle drainage on the surface of the anatomical structure based on the mapping data and the spatial relationship data; 
wherein the position of the entry point is determined as a function of a surface distance to a predetermined anatomical landmark in the patient's coordinate system; and 
preparing for output presentation to a user the visualization of the determined entry point data for placement of the external ventricle drainage.”
The steps of acquiring, determining, and preparing describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to acquire data, determine an operational entry point, and prepare a presentation. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 15 recites:  
“executing, on at least one processor of at least one computer:”
Claim 25 recites:
“A non-transitory computer-readable program storage medium comprising instructions which, when executed by at least one processor on at least one computer, causes the computer to:”
Claim 26 recites:
“At least one computer, comprising at least one processor and at least one associated memory, the memory storing instructions which, when executed by the at least one processor, causes the at least one processor to:”
Claim 27 recites:
“at least one medical imaging device for acquiring patient image data; 
at least one computer, having at least one processor with associated memory, the associated memory having instructions which when executed by the at least one processor, performs the steps of:”
Limitations relating medical imaging devices merely “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. The recited computer, processor, memory, and storage medium are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The medical imaging devices are well-known within the art, as demonstrated by Gielen (US Patent Application Publication No. 20080123922) P 78 and Ourselin (US Patent Application Publication No. 20170065349) P 42. As such, the recitation of such devices amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. As discussed above with respect to the lack of integration into a practical application, the computer, processor, memory, and storage medium are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Dependent claims 21 and 23 further describe the abstract idea of their respective parent claims, while also reciting new additional elements. These additional elements and their corresponding claims are as follows:
	Claim 21 recites “outputting the visualization of the entry point data to a display device.”
	Claim 23 recites “outputting the trajectory data to a display device”
The limitations above are interpreted as data output. Thus these limitations simply introduce insignificant extra-solution activity to the claim language and have been recognized by the courts as well-understood, routine, and conventional functions. Dependent claims 21-23 do not integrate the abstract idea into practical application, nor do they recite “significantly more.”
Dependent claims 16-20, 22, and 24 do not add “significantly more” to the eligibility of parent claim 15 and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 16-20, 22, and 24 as well.  	
	Accordingly, claims 15-27 are directed to an abstract idea without significantly more. Therefore claims 15-27 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gielen (U.S. Patent Application Publication No. 20080123922) in view of Ourselin (U.S. Patent Application Publication No. 20170065349).
Regarding claim 15, Gielen teaches a computer implemented method for planning an external ventricle drainage placement, wherein the method comprises executing, on at least one processor of at least one computer: 
acquiring patient image data describing at least one image of an anatomical structure of a patient [P 27] (Gielen teaches obtaining images of a selected portion of anatomy); 
acquiring atlas data describing a model of the anatomical structure [P 85, 100] (Gielen teaches acquiring an atlas model of relative anatomical structures); 
determining mapping data describing a mapping of the patient image data to the atlas data [P 100] (Gielen teaches using the atlas model to create a translation map for the image, which is interpreted as determining mapping data); 
acquiring spatial relationship data which describes a predetermined spatial relationship between at least one potential trajectory and a surface of the anatomical structure [P 101-103] (Gielen teaches acquiring point registration data which analyzes relationships between selected points, and that this registration may be performed using surface information and path information); 
determining entry point data which describes the position of an entry point on the surface of the anatomical structure based on the mapping data and the spatial relationship data [P 100, 112] (Gielen teaches determining entry points based on the registered points, which are interpreted as the spatial relationship data, which require use of the translation map, which is interpreted as the mapping data); 
wherein the position of the entry point is determined as a function of a surface distance to a predetermined anatomical landmark in the patient's coordinate system [P 58-59, 61-62, 108] (Gielen ; and 
preparing for output presentation to a user the visualization of the determined entry point data for placement [P 71-72, Fig. 10] (Gielen teaches outputting possible device trajectories to a display, the trajectories including entry point as demonstrated in Fig. 10)
Gielen may not explicitly teach:
for placing the external ventricle drainage in the anatomical structure 
of the external ventricle drainage (describing the entry point in the second determining limitation) 
of the external ventricle drainage (describing the placement in the preparing limitation) 
However, Ourselin teaches:
for placing the external ventricle drainage in the anatomical structure [P 12] (Ourselin teaches surgical planning for placement of probes for ventricle drainage)
of the external ventricle drainage (describing the entry point in the second determining limitation) [P 7, 12] (Ourselin teaches surgical planning including selection of entry points, including for placement of probes for ventricle drainage)
of the external ventricle drainage (describing the placement in the preparing limitation) [P 12, 82] (Ourselin teaches surgical planning for placement of probes for ventricle drainage and display of entry points).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Ourselin with teaching of Gielen since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject 
Regarding claim 16, the method according to claim 15 wherein the spatial relationship data comprises information describing at least one of a restricted area on the surface of the anatomical structure or a predefined angle of the potential trajectory to the surface of the anatomical structure [P 8, 40] (Ourselin teaches determining whether the trajectory angle in substantially perpendicular (close to 90 degrees) to the surface; this is interpreted as corresponding to the spatial relationship data taught above).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the predefined angle as taught by Ourselin with the method taught by Gielen with the motivation of allowing for a more robust implementation of the planned entry angle during surgical procedures [Ourselin, P 40].
	Regarding claim 17, Gielen and Ourselin may not explicitly teach the method according to claim 16 wherein the information describing the restricted area describes the position of the restricted area in relation at least one anatomical landmark and the size of the restricted area.  
However, Examiner applied art to the “or” limitation of “a predefined angle” in parent claim 16, instead of the “a restricted area.” Therefore, the art shows the predefined trajectory angles, and it is not necessary to show restricted areas. Accordingly, any further narrowing of the claimed “restricted area” is not given patentable weight because the examiner applied art to predefined angle. 
Examiner respectfully submits that this limitation is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that 
	Regarding claim 18, Gielen and Ourselin teach the method according to claim 16 wherein the predefined angle of the potential trajectory to the surface of the anatomical structure is in the range of about 85° to 95° [P 8, 40] (Ourselin teaches determining whether the trajectory angle in substantially perpendicular (close to 90 degrees) to the surface).  
	Obviousness for combining the teachings of Gielen and Ourselin is discussed for claim 16 above and is incorporated herein.
	Regarding claim 19, Gielen and Ourselin teach the method according to claim 16, wherein the entry point data comprises information describing a spatial relationship of the entry point to a predetermined anatomical landmark of the anatomical structure [P 38] (Gielen teaches that the determined entry points and trajectories include information regarding geometrical characteristics between entry points and anatomical targets).  
	Regarding claim 20, Gielen and Ourselin teach the method according to claim 16, further comprising: 
acquiring safety region data which describes a region of the anatomical structure through which the potential trajectory is not allowed to extend [P 68] (Gielen teaches that the image data includes regions through which instruments cannot be passed); 
wherein the entry point data is determined based on the mapping data, the spatial relationship data and the safety region data [P 68] (Gielen teaches that the determination of trajectories and entries points is based, in part, on the image data including regions through which instruments cannot pass).  
	Regarding claim 21, Gielen and Ourselin teach the method according to claim 16 wherein the method further comprises outputting the visualization of the entry point data to a display device [P 71-.  
	Regarding claim 22, Gielen and Ourselin teach the method according to claim 16 further comprising determining trajectory data based on the entry point data and a predefined position of a target point wherein the trajectory data describes a planned trajectory extending from the entry point of the external ventricle drainage to the target point [P 68] (Gielen teaches determining a trajectory based on determined entry points and an anatomical target).  
	Regarding claim 23, Gielen and Ourselin teach the method according to claim 22 further comprises outputting the trajectory data to a display device [P 71-72, Fig. 10] (Gielen teaches outputting possible device trajectories to a display as demonstrated in Fig. 10).  
	Regarding claim 24, Gielen and Ourselin teach the method according to claim 16 wherein the patient image data is acquired by means of computed tomography, magnetic resonance tomography or ultrasound imaging [P 85] (Gielen teaches acquiring image data by ultrasound, computer tomography, etc.).  
Regarding claim 25, the claim is analogous to claim 15, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 15. 
Regarding claim 26, the claim is analogous to claim 15, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 15.
Regarding claim 27, the claim is analogous to claim 15, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 15. See Gielen P 77-78 which teaches an imaging device for acquiring image data and P 74 which teaches a computer having a processor and memory executing instructions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frielinghaus (International Publication No. 2017028934A2) teaches systems and methods for planning trajectory through an anatomical body part, the trajectory usable during a medical procedure.
Sparks (U.S. Patent Application Publication No. 20190209245) teaches systems and methods for planning trajectory for surgical insertion of an item into an anatomical region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/R.F.D./Examiner, Art Unit 3626                                   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626